Title: To James Madison from Richard Söderström (Abstract), 10 June 1805
From: Söderström, Richard
To: Madison, James


10 June 1805, Philadelphia. “Inclosed I have the Honor to hand you my Commission for James Carrick Esqr. as his Swedish Majesty’s Vice Consul at New orleance, and I shall request you will be so obliging as to procure me the President of the United States Ex-equator or permission for him so to act. I also inclose Translated Extracts of some letters which I have recieved from His Majisties College of Commerce, or say from the Royal College of Commerce and trade respecting the regulations which have taken place in the kingdom of Sweden regarding the Qwarantin establishment at the Island of Känsö, trusting that the information which I have given by the news papers, as well as the information which I have given and directed His Majestys Vice Consuls to give in their respective districts will prevent all detentions which Merchant Vessels might otherwise meet with, which might be very disagreeable in those Seas.”
